Citation Nr: 1016220	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-38 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service connected bunions, heel spurs, and plantar fasciitis 
of both feet. 

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1995 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran received a partial grant of his claim 
through an October 2007 RO decision increasing the disability 
rating for both feet from noncompensable to 10 percent.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Higher 
schedular ratings are available for the Veteran's bilateral 
foot disability, and the Veteran has not withdrawn the 
appeal.  The claim remains in appellate status.  See id.

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) has held that a Total 
Rating for Compensation Based on Individual Unemployability 
(TDIU) is an element of all claims for an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The question of 
entitlement to a TDIU award was raised at the February 2010 
Travel Board hearing and is included as part the present 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

This appeal is remanded to afford the Veteran an updated VA 
podiatry examination for his bilateral foot disability and to 
adjudicate the issue of TDIU as raised by the record.    

At the February 2010 Travel Board hearing, the Veteran 
reported that the severity of his bilateral foot disability 
increased since the last VA examination in October 2006.  He 
is competent to report an increased severity of his symptoms.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing 
Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); see also Layno 
v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness).  The Veteran is entitled to a new VA examination 
where there is evidence that his or her service connected 
disability has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  Since there is 
competent lay evidence that the Veteran's bilateral foot 
disability has increased in severity, the Veteran will be 
afforded a VA podiatry examination accompanied by a full 
review of the claims file to address his complaints of an 
increased severity.  

The VA podiatry examination must be conducted by an 
appropriately qualified healthcare provider.  The claims file 
will be made available to the examiner, who will indicate 
receipt and review of the claims file in any report 
generated.  The examiner must interview the Veteran 
concerning his present symptoms.  A clinical examination will 
be conducted, accompanied by any necessary tests and studies.  
The examiner must provide diagnosis(es) for each foot 
disorder and state an opinion as to the classification of the 
overall severity of his bilateral foot disability in terms of 
mild, moderate, or severe.  

For the issue of TDIU, send the Veteran a letter informing 
him of the information and evidence necessary to substantiate 
a claim for TDIU.  After affording the Veteran an appropriate 
period for response, adjudicate the issue of entitlement to 
TDIU.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
podiatry examination with an 
appropriately qualified healthcare 
provider.  The claims file will be made 
available to the examiner, who will 
indicate receipt and review of the 
claims file in any report generated.  
The examiner must interview the Veteran 
concerning his present symptoms.  A 
clinical examination will be conducted, 
accompanied by any necessary tests and 
studies.  The examiner must provide 
diagnosis(es) for each foot disorder 
and state an opinion as to the overall 
severity of the Veteran's bilateral 
foot disability in terms of mild, 
moderate, or severe.  

3.  Inform the Veteran of the 
information and evidence necessary to 
substantiate a TDIU claim.  After 
affording the Veteran an appropriate 
period for response, adjudicate the 
issue of entitlement to TDIU.  

3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with 
this remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the Veteran's 
claim on appeal.  If any benefit sought 
on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

